As filed with the Securities and Exchange Commission onApril 1, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21715 NEUBERGER BERMAN ALTERNATIVE FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer and President c/o Neuberger Berman Management LLC Neuberger Berman Alternative Funds 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end: October 31, 2011 Date of reporting period: January 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”) (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. JANUARY 31, 2011 Schedule of InvestmentsGlobal Allocation Fund (UNAUDITED) NUMBER OF SHARES VALUE($)† Long Positions (92.6%) Common Stocks (26.2%) Australia (0.8%) Ansell Ltd. Australian Infrastructure Fund Goodman Fielder Mount Gibson Iron * Austria (0.4%) Kapsch Trafficcom Semperit Holding Belgium (0.2%) Bekaert SA Canada (0.9%) Empire Co. Quebecor, Inc. Western Coal *È Yellow Media È Finland (0.2%) M-Real Oyj * France (0.7%) Plastic Omnium SEB SA 96 Societe Internationale de Plantations D'heveas Germany (0.9%) Asian Bamboo Bertrandt AG Kloeckner & Co. * Hong Kong (1.3%) Cheung Kong Infrastructure Holdings Kowloon Development Lancashire Holdings Shun Tak Holdings Xinyi Glass Holdings Japan (6.0%) Arnest One 9 Asax Co. Daiichi Kigenso Kagaku-Kogyo Excel Co. Fuji Electronics Fuji Kiko * Hiday Hidaka Iida Home Max JSP Corp. Kawada Technologies Konishi Co. Melco Holdings Nippon Seisen Nippon Steel Trading Onamba Co. Pal Co. Riken Keiki 15 Sanko Marketing Foods Sanshin Electronics Teikoku Sen-I Tokyu Construction Netherlands (0.4%) Brit Insurance Holdings Switzerland (0.1%) Compagnie Financiere Richemont United Kingdom (3.9%) Beazley PLC Devro PLC Inchcape PLC * International Personal Finance JD Sports Fashion JKX Oil & Gas Northgate PLC * Pace PLC Persimmon PLC PZ Cussons Severfield-Rowen Sports Direct International * Travis Perkins TT Electronics United States (10.4%) Air Transport Services Group * American Capital * American Capital Agency Atmel Corp. * Boise, Inc. È Buckeye Technologies CIT Group * Citigroup, Inc. * CNO Financial Group * Complete Production Services * Domtar Corp. Entegris, Inc. * Fairchild Semiconductor International * Gannett Co. Genworth Financial * Hartford Financial Services Group Jazz Pharmaceuticals * Kraton Performance Polymers * Kulicke & Soffa Industries *È Liberty Media * MBIA, Inc. * Micron Technology *È Newcastle Investment * NorthStar Realty Finance Phoenix Co. *È Photronics, Inc. * Polypore International * Radian Group RF Micro Devices * Silicon Image * Tenet Healthcare Corp. * Tesoro Corp. *È TRW Automotive Holdings * United Continental Holdings * US Airways Group * USEC, Inc. * Valassis Communications * Valero Energy Veeco Instruments * Western Refining * Total Common Stocks (Cost $1,508,451) Exchange Traded Funds (4.7%) iShares MSCI Emerging Markets Index (Cost $285,547) Short-Term Investments (61.7%) State Street Institutional Government Money Market Fund Institutional Class (Cost $3,614,225) Ø Total Investments (92.6%) Total Long Positions (Cost $5,408,223) ## Cash, receivables and other assets, less liabilities (32.2%) Ø± Short Positions (see summary below) ((24.8)%) Total Net Assets (100.0%) Short Positions ((24.8)%) Common Stocks Sold Short ((24.8)%) ØØ Australia ((0.8)%) Aquarius Platinum Aquila Resources * Karoon Gas Australia * Canada ((1.1)%) Bankers Petroleum * Gammon Gold * Jaguar Mining * Lake Shore Gold * PetroBakken Energy Seabridge Gold * France ((0.1)%) EDF Energies Nouvelles Hong Kong ((0.5)%) Hong Kong Aircraft Engineering Sands China * Shangri-La Asia Japan ((5.6)%) Advantest Corp. CSK Corp. * Daiwa Securities Group Heiwa Real Estate Iseki & Co. * Kenedix, Inc. * Nippon Sheet Glass Nippon Yakin Kogyo * Nomura Holdings Right On Round One Sapporo Holdings Shochiku Co. Sotetsu Holdings Sumco Corp. * Sumitomo Metal Industries Tokyo Dome * Tokyo Tatemono Portugal ((0.6)%) Zon Multimedia Servicos de Telecomunicacoes e Multimedia SGPS Spain ((1.4)%) Banco Bilbao Vizcaya Argentaria Faes Farma Gamesa Corporacion Tecnologica * Gestevision Telecinco Grifols SA Switzerland ((0.1)%) OC Oerlikon * United Kingdom ((4.9)%) Babcock International Group Capita Group De La Rue Dignity PLC Hays PLC HSBC Holdings Inmarsat PLC JD Wetherspoon Micro Focus International Mitchells & Butlers * Standard Chartered Telecity Group * Thomas Cook Group Tui Travel Tullow Oil United States ((9.7)%) Accuray, Inc. * American Public Education * Archipelago Learning * Artio Global Investors Blackboard Inc. * Capella Education * Citi Trends * Colony Financial Commvault Systems * Computer Programs and Systems Conceptus, Inc. * DealerTrack Holdings * Deltek, Inc. * Demandtec, Inc. * Electronic Arts * Emdeon, Inc. * General Maritime Gleacher & Co. * Grand Canyon Education * Kirkland's, Inc. * Kit Digital * Knot, Inc. * LoopNet, Inc. * Lumber Liquidators Holdings * Merge Healthcare * Michael Baker * Microstrategy, Inc. * Nutrisystem, Inc. Overstock.com, Inc. * Pebblebrook Hotel Trust Pegasystems, Inc. Pros Holdings * Quality Systems Roma Financial Corp. Royal Gold Rue21, Inc. * Solarwinds, Inc. * Sourcefire, Inc. * Tejon Ranch * Tyler Technologies * Universal Truckload Services * Xenoport, Inc. * Total Short Positions (Proceeds $(1,465,589)) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY Global Allocation Fund (UNAUDITED) Industry Value† Percentage of Net Assets Equity Funds $ 4.7% Insurance 2.7% Semiconductors & Semiconductor Equipment 2.0% Electronic Equipment, Instruments & Components 1.7% Oil, Gas & Consumable Fuels 1.6% Household Durables 1.4% Trading Companies & Distributors 1.3% Chemicals 1.1% Media 1.1% Electrical Equipment 0.9% Auto Components 0.8% Paper & Forest Products 0.7% Airlines 0.7% Construction & Engineering 0.7% Containers & Packaging 0.7% Specialty Retail 0.6% Food Products 0.6% Real Estate Investment Trusts 0.6% Textiles, Apparel & Luxury Goods 0.5% Pharmaceuticals 0.5% Hotels, Restaurants & Leisure 0.5% Road & Rail 0.4% Food & Staples Retailing 0.4% Distributors 0.3% Real Estate Management & Development 0.3% Transportation Infrastructure 0.3% Thrifts & Mortgage Finance 0.3% Metals & Mining 0.3% Commercial Banks 0.3% Capital Markets 0.3% Professional Services 0.3% Computers & Peripherals 0.3% Industrial Conglomerates 0.3% Air Freight & Logistics 0.2% Machinery 0.2% Household Products 0.2% Health Care Equipment & Supplies 0.2% Diversified Financial Services 0.2% Electric Utilities 0.2% Consumer Finance 0.2% Health Care Providers & Services 0.2% Energy Equipment & Services 0.1% Short-Term Investments and Other Assets-Net 93.9% Short Positions (see summary below) (24.8)% $ 100.0% SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY Global Allocation Fund (UNAUDITED) Industry Value† Percentage of Net Assets Software $ (2.9)% Hotels, Restaurants & Leisure (2.1)% Metals & Mining (1.9)% Oil, Gas & Consumable Fuels (1.6)% Diversified Consumer Services (1.6)% Internet Software & Services (1.3)% Capital Markets (1.2)% Commercial Banks (1.0)% Media (1.0)% Health Care Technology (1.0)% Commercial Services & Supplies (0.8)% Specialty Retail (0.8)% Semiconductors & Semiconductor Equipment (0.8)% Professional Services (0.7)% Real Estate Management & Development (0.7)% Pharmaceuticals (0.6)% Road & Rail (0.6)% Real Estate Investment Trusts (0.6)% Beverages (0.5)% Thrifts & Mortgage Finance (0.5)% Building Products (0.4)% Internet & Catalog Retail (0.4)% Health Care Equipment & Supplies (0.4)% Electrical Equipment (0.3)% Machinery (0.2)% Diversified Telecommunication (0.2)% Construction & Engineering (0.2)% Independent Power Producers & Energy Traders (0.2)% Biotechnology (0.1)% Transportation Infrastructure (0.1)% IT Services (0.1)% Total Common Stocks Sold Short $ (24.8)% January 31, 2011 (Unaudited) Notes to Schedule of Investments † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by Neuberger Berman Global Allocation Fund (the “Fund”) are carried at the value that Neuberger Berman Management LLC (“Management”) believes the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Fund’s investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Fund’s investments in equity securities (long and short positions) and exchange traded funds, for which market quotations are readily available, is generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted in active markets (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by the Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. Financial futures contracts are determined by obtaining valuations from independent pricing services at the settlement price at the market close (Level 1 inputs). Forward foreign currency contracts are determined by obtaining valuations from an independent pricing service based on actual traded rates on an independent pricing service's network, along with other traded and quoted rates provided to the pricing service by leading market participants (Level 2 inputs). Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Total return swaps are valued using the underlying index and stated LIBOR rate (Level 2 inputs). Investments in State Street Institutional Government Money Market Fund Institutional Class are valued using the fund’s daily calculated net asset value (“NAV”) per share (Level 2 inputs). For equity securities, exchange traded fundsand total return swap contracts, if a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount the Fund might reasonably expect to receive on a current sale in an orderly transaction, the Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Board of Trustees of the Fund (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. The value of the Fund’s investments in foreign securities is generally determined using the same valuation methods and inputs as other Fund investments, as discussed above. Foreign security prices are expressed in local currency values and are translated from the local currency into U.S. dollars using the exchange rate as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that the Fund could expect to receive for those securities. In this event, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors (Level 2 inputs). In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices the Fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. These fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Fund’s investments as of January 31, 2011: Asset Valuation Inputs Investments: Level 1 Level 2 Level 3 Total Common Stocks^ $ 1,536,755 $ - $ - $ Exchange Traded Funds - - Short-Term Investments - - Total Investments $ 1,808,821 $ $ - $ ^ The Schedule of Investments and Summary Schedule of Investments by Industry provide information on the country and industry categorization for the portfolio. The following is a summary, categorized by Level, of inputs used to value the Fund’s derivatives as of January 31, 2011: Level 1 Level 2 Level 3 Total Forward contracts $ - $ $ - $ Total return swap contracts - - Total $ - $ $ - $ Liability Valuation Inputs The following is a summary, categorized by Level, of inputs used to value the Fund’s investments as of January 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks Sold Short^ $ $ - $ - $ Total $ $ - $ - $ ^ The Schedule of Investments and Summary Schedule of Investments by Industry provide information on the country and industry categorization for the portfolio. The following is a summary, categorized by Level, of inputs used to value the Fund’s derivatives as ofJanuary 31, 2011: Level 1 Level 2 Level 3 Total Futures Contracts $ $ - $ - $ Total $ $ - $ - $ ## At January 31, 2011, the cost of investments for U.S. federal income tax purposes was $5,408,223. Gross unrealized appreciation of investments was $64,136 and gross unrealized depreciation of investments was $49,313, resulting in net unrealized appreciation of $14,823 based on cost for U.S. federal income tax purposes. * Security did not produce income during the last twelve months. È All or a portion of this security is on loan. Ø All or a portion of this security is segregated in connection with obligations for common stocks sold short, open forward contracts, total return swap contracts and/or financial futures contracts. ØØ At January 31, 2011, the Fund had deposited $1,520,048 in a segregated account to cover collateral requirements for borrowing in connection with securities sold short. This collateral is made up of the proceeds from thesecurities sold shortand collateral received from security lending activities. ± At January 31, 2011, open positions in financial futures contracts were as follows: Expiration Open Contracts Position Unrealized Appreciation (Depreciation) February 2011 1 Hang Seng Index Long March 2011 3 DJ Euro STOXX 50 Index Long March 2011 6 FTSE 100 Index Long March 2011 5 German Euro Bund Long March 2011 14 S&P 500 E-mini Index Long March 2011 4 S&P TSE 60 Index Long March 2011 1 UK Government Gilt Bond Long March 2011 9 U.S. Treasury Notes, 10 Year Long March 2011 5 ASX SPI 200 Index Short March 2011 1 Australian Dollar Short March 2011 10 Australian T-Bond, 10 Year Short March 2011 6 Canadian Dollar Short March 2011 2 Euro Short March 2011 1 Government of Canada Bond, 10 Year Short March 2011 1 Japan Government Bond, 10 Year Short March 2011 1 Japanese Yen Short March 2011 5 Pound Sterling Short March 2011 1 Swiss Franc Short March 2011 1 TOPIX Index Short Total At January 31, 2011, the Fund had deposited $335,432 in a segregated account, to cover margin requirements on open futures contracts. AtJanuary 31, 2011, the Fund had outstanding total return swap contracts as follows: Rate Type Swap Counter Party Notional Amount Termination Date Variable-rate Payments Made by the Fund Reference Entity Accrued Net Interest Receivable (Payable) Unrealized Appreciation (Depreciation) Total Fair Value JP Morgan January 5, 2012 .672%(1) JP Morgan Global Government Bond Total Return Index Un hedged JP Morgan January 10, 2012 .003%(2) MSCI Daily Total Return Net World Index Totals (1) 3 month LIBOR (London Interbank Offered Rate) plus .37% at January 5, 2011. (2) 3 month LIBOR (London Interbank Offered Rate) minus .30% at January 10, 2011. At January 31, 2011, open forward contracts for the Fund were as follows: Buy Counterparty Contracts to Receive In Exchange For Settlement Date Value Net Unrealized Appreciation (Depreciation) Brazilian Real Morgan Stanley 69,415 BRL 2/10/11 Chilean Peso Morgan Stanley 50,128,799 CLP 102,335 2/10/11 Hungarian Forint Morgan Stanley 13,997,234 HUF 67,520 2/10/11 70,154 Mexican Peso Morgan Stanley 1,222,198 MXN 99,698 2/10/11 100,681 New Taiwan Dollar Morgan Stanley 551,470 TWD 18,990 2/10/11 18,994 4 South Korean Won Morgan Stanley 50,876,848 KRW 45,365 2/10/11 45,364 Total Sell Counterparty Contracts to Deliver In Exchange For Settlement Date Value Net Unrealized Appreciation (Depreciation) Czech Koruna Morgan Stanley 1,903,840 CZK 2/10/11 Indonesian Rupiah Morgan Stanley 918,610,128 IDR 102,335 2/10/11 101,400 Polish Zloty Morgan Stanley 188,522 PLN 63,828 2/10/11 65,618 Singapore Dollar Morgan Stanley 33,241 SGD 25,848 2/10/11 25,984 South African Rand Morgan Stanley 549,676 ZAR 81,763 2/10/11 76,358 Total Item 2. Controls and Procedures. (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (“1940 Act”)), as of a date within 90 days of the filing date of this document, the Chief Executive Officer and Treasurer and Principal Financial and Accounting Officer of the Registrant have concluded that such disclosure controls and procedures are effectively designed to ensure that information required to be disclosed by the Registrant on Form N-CSR and Form N-Q is accumulated and communicated to the Registrant’s management to allow timely decisions regarding required disclosure. (b) There were no significant changes in the Registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3. Exhibits. The certifications required by Rule 30a-2(a) of the 1940 Act are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neuberger Berman Alternative Funds By: /s/ Robert Conti Robert Conti Chief Executive Officer Date:March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert Conti Robert Conti Chief Executive Officer Date:March 31, 2011 By: /s/ John M. McGovern John M. McGovern Treasurer and Principal Financial and Accounting Officer Date:March 31, 2011
